Citation Nr: 1728431	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1966 to May 1968 and on inactive duty and active duty for training in the U.S. Naval Reserve from January 1982 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims file. 

In October 2013, the Board remanded the claim for further development.

In June 2016, the Board denied entitlement to a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand (JMR).  The Board's decision was vacated and remanded for further proceedings consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a decision issued in June 2016, the Board denied entitlement to a rating in excess of 20 percent for post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder.  The Board determined that the criteria for a rating in excess of 20 percent for post-operative residuals of the Veteran's right shoulder disability were not met at any time during the period of the appeal.  

In the February 2017 JMR, the parties agreed that the Board 1) did not provide an adequate medical opinion; 2) did not provide an adequate statement of reasons or bases for the determination that a separate neurological examination and/or rating was not indicated; and 3) did not obtain and consider all outstanding VA medical records; specifically, records post February 2014 to June 2016.

In May 2017, the Veteran submitted physical therapy progress notes from January 2011, and his representative argues that this evidence should be considered in conjunction with obtaining a new medical opinion.  It is noted that this medical evidence has already been obtained by the Board, but the Board finds that these are reasonable requests and has so instructed consideration of this evidence in conjunction with obtaining a new medical examination and opinion, and consideration of the Court directives, as detailed below.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, obtain all outstanding private and VA records, to include any and all missing VA records subsequent to February 2014.

2. Once all available medical treatment records have been received, the Veteran should be afforded a new VA examination (Disability Benefits Questionnaire for Shoulder and Arm Conditions) for the purpose of determining the current severity of his service-connected post-operative residuals of acromioplasty with resection of distal clavicle for impingement syndrome of the right shoulder. 

Make the electronic claims file available to the examiner.  The examiner shall note in the report that the entire electronic claims file has been reviewed to include this Remand, the Court's JMR, and the records submitted by the Veteran in May 2017.  Following a review of the claims file, the examiner should conduct and provide an opinion on the following:

The examiner should provide a diagnosis for each disease or injury of the right shoulder found upon examination.

The examiner should perform full weight-bearing range of motion studies of the right shoulder and comment on the additional functional limitations of the right shoulder disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

To the extent possible, any additional functional limitation should be expressed as limitation of motion of the right shoulder in degrees due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.  

The examiner must report whether there is additional loss of range of motion beyond initial testing and must also report the range of motion at which pain begins for initial testing and separately for repetitive use testing.  The examiner must also attempt to record any range of motion testing with repetitive use over time or during flare-ups.  

The examiner should also note whether there is any neurological impairment upon physical examination.  The examiner must investigate the Veteran's complaints associated with neurological symptoms reported upon VA examination in September 2010.  If a neurological impairment is suspected or diagnosed, the Veteran should be scheduled for a separate neurological examination.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


